EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Justin Tinger on 12/22/2021.
The application has been amended as follows: 
In claim 6, lines 1-2, the term “wherein the step of forming the plurality of carbon fiber sheets” has been deleted.
In claim 6, line 2, the term - - of - - has been inserted after the term “forcing”.
In claim 11, line 2, the term “sheet” has been changed to - - plurality of sheets - -.
In claim 11, line 2, the term - - a - - has been inserted before the term “vacuum”.
In claim 12, line 1, the term “A method” has been changed to - - The method - -.
In claim 12, line 1, the term - - plurality of - - has been inserted before the term “carbon”.
In claim 12, line 1, the term “sheet” has been changed to - - sheets - -.
In claim 12, line 2, the term “sheet” has been changed to - - sheets - -.
In claim 12, line 3, the term “a vacuum” has been changed to - - the vacuum - -.
In claim 12, line 3, the term “sheet” has been changed to - - sheets - -.
In claim 12, line 4, the term - - forming a cured composition, - - has been inserted after the term “200C-4000C”.
In claim 14, line 1, the term “A method” has been changed to - - The method - -.
In claim 14, lines 1-2, the term “formed by the method” has been deleted.
In claim 14, line 2, the term “13” has been changed to - - 12 - -.
In claim 22, line 2, the term - - , and - - has been inserted after the term “claim 1”.
In claim 22, line 4, the term - - second - - has been inserted before the term “resin”.
In claim 22, line 5, the term - - second - - has been inserted before the term “resin”.
In claim 22, line 6, the term - - second - - has been inserted before the term “resin”.
In claim 23, line 2, the term - - second - - has been inserted before the term “resin”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and in accordance with the indication of allowable subject matter in Section 12 of the previous Office action, mailed 05/13/2021, the prior art of record does not teach, suggest, or render obvious a method of producing graphene based carbon fiber comprising the steps of:	
dispersing a quantity of at least one of a graphene powder, graphene flakes, graphene oxide powder, and graphene oxide flakes into a solvent solution with a surfactant; 
adding at least one of a nanocellulose fiber, a polymer, and a resin into the solvent solution with the surfactant to form a mixture comprising the quantity of at least one of the graphene powder, graphene flakes, graphene oxide powder, and graphene oxide flakes, solvent solution with the surfactant and the at least one of the nanocellulose fiber, the polymer, and the resin;
heating the uniform viscosity mixture to a temperature of between 200 to 4000C to form a plurality of porous carbon fiber sheets, a pore size of the pores being in a range of 1nm to 8 microns; and	annealing the plurality of porous carbon fiber sheets at a temperature of 4000C to 20000C after the heating step,
in combination with the other limitations in the claim.
Cheng (Cheng H., et al., “Graphene fiber: a new material platform for unique applications”, NPG Asia Materials, Vol. 6, 08 July 2014, cited on the IDS filed 10/28/2018) in view of Ra (US PG Pub 2006/0066201), Lobovsky (US PG Pub 2002/0113335), and Yun (US PG Pub 2013/0272950), all previously made of record are the closest prior art of record.
	However, none of these references teaches or renders obvious the above combination of features recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745